Soule, J.
The certificate of license furnished by the author ities of the city of Lowell to the plaintiff complies substantially with the requirements of the St. of 1875, c. 99. The conditions of the license are not recited in full in the words of the statute, above the signatures of the mayor and city clerk; but above those signatures is a statement that the license is granted and accepted upon the express condition that the licensee shall in all respects fulfil and conform to all the conditions or requirements of chapter 99 of the Acts of the Legislature of Massachusetts of 1875, entitled “An Act to regulate the Sale of Intoxicating Liquors,” and that for breach of any of its conditions or requirements the license shall become forfeited, null and void. Then follows, on the same sheet, the full text of the conditions contained in the statute, headed by the words “ Extract from chapter 99 of Acts of 1875.” This certificate of license, with the extract from the statute, was displayed in a conspicuous place on the plaintiff’s premises. Whether we regard the extract from the statute as a part of the certificate of license,-or not, that certificate showed expressly that it was held subject to the conditions and requirements of the statute, which is what the statute requires that it should show. Beyond this there is nothing in the statute as to the form of the license in this particular. And if it be said that the purpose of the statute is that the instrument, when displayed on the licensed premises, shall be in such terms as to show to all persons who examine it what the conditions of-the- license are, it is plain that any one who examined the paper displayed in the plaintiff’s premises had before his eyes the same means of learning those conditions as if they had been printed above the signature of the mayor.
The license having been duly voted and granted, and paid for, and its terms and conditions fully complied with by the plaintiff in all other respects, and he having, according to the requirements of the law, displayed on the premises the certificate furnished him by the proper authorities, which was in a form substantially in accordance with the provisions of the statute, he was legally licensed.

Judgment for the plaintiff.